Citation Nr: 1812218	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral leg pain, to include as secondary to a back disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a back and knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Indiana Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims was later transferred to the Indianapolis, Indiana RO. 

The Veteran initially requested a Board hearing on his substantive appeal VA Form 9.  However, he then submitted a written statement requesting a formal RO hearing in lieu of a Board hearing.  He was afforded a hearing before a Decision Review Officer in April 2009.  A transcript of the testimony offered at this hearing has been associated with the record.

This case has been before the Board in December 2013 and more recently, in July 2014, the Board remanded the issues on appeal.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the July 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A back disability did not have onset in active service, and is not otherwise related to active service.  

2.  A bilateral leg disability did not have onset in active service, and is not otherwise related to active service.  

3.  Hypertension did not have onset in active service, and is not otherwise related to active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a bilateral leg disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for hypertension have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

Pursuant the Board's July 2014 Remand directives, the AOJ attempted to obtain outstanding private treatment records.  Specifically, in correspondence dated in April 2015, the AOJ requested the Veteran submit additional records or provide the enclosed authorization for the records to be obtained on his behalf.  Thereafter, the Veteran submitted a release for medical records for River Region Health System from May 1999 to July 1999.  The record indicates in May 2015 the AOJ faxed a request to obtain the Veteran's treatment records.  The Veteran was notified of these actions by correspondence dated in May 2015.  By response dated in June 2015, from the Health Information Management Department of the River Region Medical Center, there were no treatment records at the facility for the Veteran during the requested time period.  In a subsequent April 2016 phone contact Veteran the confirmed he does not have copies of the medical evidence and to proceed with the appeal.

Finally, a VA examination was not provided, and is not required, with regard to the claim for service connection hypertension and specifically for bilateral leg disability.  VA has no duty to provide examination with regard to the hypertension claim because the competent evidence does not show a relevant injury, disease, or event in service related to and hypertension, or manifestations of hypertension during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran concerning his claims.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to and hypertension.  There is sufficient medical evidence of record, particularly the 3007 and 2014 VA examination reports, for the Board to adjudicate the bilateral leg disability claim.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2017); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Analysis

The Veteran seeks service connection for a back injury he relates to service and service connection for hypertension and bilateral leg pain secondary to back and knee disability.

In this case, the preponderance of evidence is against a finding that the nexus element has been met, to include consideration of presumptive service connection.  The Veteran has been diagnosed with lumbar spine degenerative joint disease satisfying the first element of a service connection claim for a back disability.  
Pertinent evidence of record includes service treatment records and post-service VA and private treatment records.  According to the Veteran's reported history as noted on the January 2007, October 2007, and January 2014 VA examination reports, he first injured his back in August 1981 during a jeep accident, diagnosed as lumbar strain.  (Notably, the January 2007 and October 2007 VA examination reports incorrectly note an in-service back injury in "August 1991".)  The Veteran reported no subsequent treatment but ongoing pain.  Following service discharge, the Veteran again injured his back in a work-related accident in 1998.  He was treated by a neurosurgeon and diagnosed with herniated disc later undergoing discectomy and fusion of the lumbar spine that same year.  According to the Veteran's reports, he next received treatment at the VA in 2004 where he was diagnosed with degenerative changes of the lumbar spine.

With respect to bilateral leg pain, the examiners documented the Veteran's reports that in July 1993 he injured his legs and left knee during a fall in Honduras.  

Service records show active duty for training from August 8, 1981 to August 23, 1981 and also from June 12, 1993 to June 27, 1993.  The service treatment records do reflect the Veteran's reported history of leg pain.  Specifically, several service records dated in July 1993 show the Veteran reported with complaints of left leg pain.  Specifically, a July 6, 1993 treatment record shows the Veteran reported to Grissom Medical Clinic for the left leg.  There is no associated diagnosis.  A subsequent July 7, 1993, physical profile however, notes ankle contusion.

The service treatment records also reflect the Veteran's reported history of back injury.  An August 1981 service treatment record shows the Veteran presented with complaints of back, neck, and head pain and soreness following involvement in a jeep accident.  A Statement of Medical Examination and Duty Status determination shows that on August 19, 1981 the Veteran was riding in a jeep that hit a log.  The Veteran hit his head and body against a TOW mal weapon system injuring his shoulder, neck and back.  A subsequent August 1981 affidavit from Sergeant B.A.H. and an August 1981 affidavit from the Veteran document the jeep accident and also that the Veteran sought treatment for neck pain due to injury from the accident.  Additionally, an April 1982 Quadrennial Report of Medical History for the National Guard indicates the Veteran reported he had back surgery in January 1980 for a work-related back injury.  He denied having any problems related to the back or any other condition, writing that his health was good and he was not taking any medication.  The resulting examination report shows the examiner give a normal clinical evaluation for all related systems and anatomy.  This is consistent with the Veteran's reports that he was in good health.  

A sworn statement from the Veteran dated in July 1993 notes he fell during a thunder storm in Honduras injuring his left leg.  A July 1993 service treatment record also shows the Veteran presented with complaints of left leg pain.  At this time, x-rays were negative and the Veteran was prescribed Motrin to treat pain.  

The Veteran's service records also include examination reports dated in February 1976 for enlistment, June 1976 for separation, July 1981 for enlistment, and July 1995 for separation; and reports of medical history dated in June 1976, July 1981 and July 1995.  These reports note the Veteran denied having any problems with his back.

The June 1976 separation exam notes the Veteran checked "YES" indicating having or having had cramps in his legs.  The July 1995 report of medical examination due to a line of duty determination related to the Veteran's symptoms of chest pain and a heart condition notes the Veteran experienced back pain while bending over to touch his toes but the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  Also, on the July 1995 report of medical history, the Veteran denied having any problems related to the back or leg cramps, but reported having hypertension.  Additionally in a sworn statement dated in August 1994, with respect to the Veteran's chest pain, the Veteran wrote that he experienced numbness in the right leg.

The Veteran was afforded VA joint examinations in January 2007 and October 2007 to determine the etiology of any back condition.  The examiner's noted that the Veteran underwent spine surgery in 1998 following a work-related injury and opined that the Veteran's in-service strain was less likely than to have caused his current lumbar spine problems, and that his intervening work-injury was likely to have caused his current spine problems.  The examiners explained that the evidence of record shows the Veteran first sought treatment following service discharge in 2004 with complaints of lumbar spine pain.  He was diagnosed with degenerative changes as identified by x-rays.

With respect to bilateral leg pain, the examiner documented the Veteran's reports that in July 1993 he injured his legs and left knee during a fall in Honduras.  He reported contusions treated with medication and rest and he did not have any fracture or dislocation.  He reported continuing active duty without any further problems until 2002 when he started experiencing pain in the knees and legs.  X-rays identified degenerative joint disease of the left knee.  The examiner opined that current "left knee condition with degenerative osteoarthritis is not likely related to the 1 time contusion in 1993."  In so finding, the examiner concluded that following service discharge, the Veteran reported that he did not have any further complaints of pain until two or three years ago, and this pain is related to the developing of degenerative joint disease.  The examiner explained that a one-time contusion cannot cause arthritic changes in the left knee.

Thereafter, the Veteran was afforded another VA examination to determine the etiology of his back disorder.  On VA examination in January 2014, the examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting January 2014 Back Disability Benefits Questionnaire (DBQ) notes the Veteran reported that he first injured his back during military service in August 1981.  On the contrary to the Veteran's reports on examination in January 2007 and October 2007, he reported having back pain since that time to the present.  The January 2014 VA examiner diagnosed degenerative joint disease and disc disease of the lumbar spine as identified by x-rays.  

Following examination, the practitioner opined that it was less likely than not (less than 50 percent probability) that persistent back pain, degenerative joint disease, lumbar disc herniation or radiculopathy was "caused by or a result of [the Veteran's] injury in service including the August 1981 jeep accident or the fall during a storm in 1993.  I believe the majority of patient's residual back problems stem from his work injury in 1998 when he was out of military service."

In this regard, in July 2014, the Board remanded the appeal to obtain an addendum medical opinion clarifying the January 2014 VA examiner's opinion that "the majority" of the Veteran's residual back problems are related to his work injury in 1998 and to obtain outstanding private records regarding the Veteran's spine surgery.  

In a June 2015 addendum opinion, the January 2014 VA examiner opined the claimed back condition is less likely as not (less than 50 percent probability) incurred in or caused by military service finding that the degree of spinal trauma the Veteran sustained in August 1981 during military service contributing to the Veteran's lumbar spine degenerative process and current back condition is "considered negligible".  The examiner pointed out this is consistent with the Veteran's subsequent April 1982 Report of Medical History, in which he denied any back problems as well the medical evidence of record showing conservative treatment of the lumbar spine in 1993 due to a fall in Hondorus.  The examiner further reiterated, as explained in the January 2014 medical opinion, the Veteran's medical history shows that following the motor vehicle accident in 1993, which resulted in back sprain, thereafter, in 1998, four years following his 1994 separation from military service, he injured his back in a work-related incident as a welder, resulting in lumbar vertebral fracture and disc injury as well as surgical repair that same year.  

Citing to medical literature, the examiner concluded that arthritis and disc degeneration is a common finding in the general population and also that lumbar spine degenerative process has multifactorial etiology, with the most important factor being progressively increasing age.  In so finding, the examiner explained that trauma to the spine is a known factor resulting in osteoarthritis of the spine and the Veteran's residual back problems stem from his work injury in 1998, which resulted in lumbar fracture, which was the major precipitating event for the lumbar trauma with disc herniation that required surgical intervention that same year.
Private treatment records dated as early as 2004 show the Veteran presented with complaints of leg cramps, pain in legs and back, and treatment for hypertension.  Specifically, an April 2004 emergency room record notes the Veteran reported with complaints of low back pain radiating to the left leg.  The diagnosis was acute left sciatica.  In May 2005, a private treatment record from Memorial Hospital of South Bend notes the Veteran reported with complaints of leg cramps and low back pain with paresthesia in the arms and legs and left leg pain.  He was diagnosed with acute left sciatica and left lower extremity neuritis.  There is no associated etiology opinion.  Thereafter, a September 2006 private treatment record from St. Joseph Regional Medical Center indicates the Veteran reported that while at work he rotated left and heard a pop.  He was diagnosed with left knee strain.  

For the following reasons, the Board finds that entitlement to service connection for lumbar spine, hypertension, or bilateral leg disabilities is not warranted on a direct or secondary basis.  The Board acknowledges the Veteran's reports that the onset of back problems was during military service.  Specifically, that in August 1981 he injured his back in-service during a jeep accident.  He also reported since that time, he has continued to have the same back pain.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.  

In assessing the Veteran's credibility regarding his symptoms of back pain the Board looks to the consistency of his statements and clinical histories.  First, although the Veteran states that he continued to have back pain after his in-service injury in August 1981, despite his reports, his service treatment records do not document he sought treatment for back pain or that he ever reported for treatment again after the reports of back pain in August 1981 and he completed ACDUTRA orders following that time in June 1993.  Second, he made no mention of his back problems at the time of separation from service when he completed the reports of medical history.  

Third, the record shows the first evidence of clinical diagnosis for any associated condition was private treatment records dated in 2005.  This is nearly 24 years following the August 1981 in-service treatment for back pain.  The Board has considered the Veteran's statement that he did suffer symptoms continuously since his in-service incident of back symptoms, it is highly unlikely that there would be no documented retrievable evidence of treatment until nearly 24 years later.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of back pain since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, in the multiple reports of medical history completed following the August 1981 injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
Especially considering three months thereafter he completed a report of medical history and underwent examination as noted by the April 1982 reports of medical history and examination, and he returned to service in June 1993.  The Board finds this is consistent with the service treatment records and examination reports, which identified a normal spine.

As such, the Board has considered the Veteran's assertions and acknowledges the Veteran's contentions of when his symptoms arose, but affords them only the most minimal of probative value.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  The Veteran is competent to testify to factually observable injuries and treatment, the timing of the observable symptoms of his disabilities, and receipt of medical treatment because these are observable by an individual's own senses and within the realm of knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These reports must be considered with the entire record evidence.
However, other than the Veteran's statements, there is no indication of a direct link between the Veteran's current back disability and service.  There is no medical evidence providing a nexus to service.  Other than the reports of continuous symptoms, which the Board finds less probative for the reasons already stated, his opinion is that of a lay person regarding a nexus.  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 24 years ago of back pain, leads to current disability, is not a simple question subject to non-expert opinion evidence.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current back condition that is due to incident during service and did not begin in service.  Specifically, the January 2007, October 2007, and January 2014 VA examination reports with June 2015 addendum opinion regarding the etiology of the Veteran's back condition weighs against his claim.  The examination reports indicate the examiners reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service back injury noted in August 1981 was not severe in nature to result in any chronic disability of the lumbar spine currently diagnosed.  In so finding, the examiners considered the Veteran's symptoms in service referencing his reports of back pain and that he saw a doctor for these conditions.  This is sufficient for the Board to conclude that the question of the Veteran's condition during service was sufficiently considered by the examiners.

In this regard, notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; thus it is reasonable to infer that had he been experiencing recurrent symptoms of back problems during service he would have reported it.  Especially considering he reported back pain in service in August 1981, but did not report having back problems or any diagnosis related to the back on his April 1982 or July 1995 separation examinations and reports of medical history; and, thereafter did not report having back pain or any back problems until nearly 24 years after service discharge as shown in post-service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  Thus, the fact that the Veteran did not report having any problems related to the back for many years post-service separation, when he presently contends that he has experienced back pain since service weighs against any assertion that these symptoms began during service and continued after service.  Thus, the January 2014 VA medical opinion and June 2015 addendum medical opinion that the Veteran's current back condition is related to a subsequent work-related injury in 1998, outweighs the Veteran's more general lay assertions as to the etiology of his back disability.

With respect to the claims of service connection for bilateral leg pain and hypertension, secondary to back disability, the Board finds that service connection is not warranted.  The January 2007 VA examiner's opinion that any left knee condition related to contusions in July 1993 resolved completely following rest and medication, is consistent with the evidence of record showing the Veteran did not report having any problems related to the left knee for many years post-service separation, as indicated by private treatment records dated in 2002 noting complaints of left knee pain.  The Board therefore affords the January 2007 opinion significant probative weight unfavorable to the Veteran's claim.  Specifically, the examiner explained the reasons for the conclusion based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Post-service treatment records also document treatment for left leg sciatica and neuritis, and hypertension.  There is no associated medical opinion linking these conditions to military service.  In this regard, the Board acknowledges the Veteran's statements as noted on the VA examination reports and medical evidence of record but finds that they provide no persuasive support for the claim.  The 2007 and 2014 VA opinions relate his bilateral leg disability to his low back disability - essentially radiculopathy.

Here, in light of the Board's decision finding that entitlement to the claim for service connection for a back disability is not warranted, as of now, service connection for this disability has not been established.  Hence, the Veteran's claim for entitlement to service connection for bilateral leg disability and hypertension, secondary to nonservice-connected back disability, or nonservice-connected knee disability cannot be established.  Accordingly, entitlement to service connection for bilateral leg disability and hypertension as a result of a non-service connected disability is not warranted.

Finally, neither the Veteran's statements of record nor the evidence of record supports entitlement to service connection for bilateral leg disability and hypertension based on any alternative theory.  Specifically, the service treatment records do note that in his June 1976 separation report of medical history the Veteran checked "YES" indicating having or having had cramps in his legs.  Also, on the July 1995 report of medical history, the Veteran denied having any problems related to leg cramps, but reported having hypertension.  Additionally in a sworn statement dated in August 1994, with respect to the Veteran's chest pain, the Veteran wrote that he experienced numbness in the right leg.

However, his June 1976 and July 1995 separation reports of examination show the examiner determined that all relevant systems and anatomy were normal on the separation examinations.  Additionally, as discussed above, the medical evidence of record indicates diagnoses of the bilateral lower extremities to include left leg sciatica and neuritis but none of these records relate the Veteran's disorders to his active service or provide evidence that bilateral leg disorder or hypertension had onset during active service or that hypertension developed within one year of separation from active service.  The Veteran has not detailed how any disability of the bilateral legs or hypertension is directly related to service.  As the Veteran's statement do not indicate direct in-service incurrence and the medical evidence does not indicate such a nexus, the Board finds that an examination to assist on a direct basis is not required and this theory of entitlement is unsubstantiated. Again, his bilateral leg symptoms have been shown by be due to his back condition.  

Additionally, in January 2007, the Veteran was found disabled due, in part, to a back disability.  He is currently receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  While probative, the Board has considered these records.  However, the award of SSDI does not guarantee entitlement to service connection for a disability.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting the claim for service connection for a back disability, and granting service connection for bilateral leg disability or hypertension on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral leg pain, to include as secondary to a back disability is denied.

Entitlement to service connection for hypertension, to include as secondary to a back and knee disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


